DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because Fig. 5 is missing the actual steps.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
Claims 2 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 2 recites the broad recitation 200 nm2 20to 2 µm2, and the claim also recites 800 nm2 to 1.2 µm2 which is the narrower statement of the range/limitation; claim 4 recites the broad recitation the range 30of 500 nm to 50 µm, and the claim also recites the range of 1 µm to 10 µm which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 15 references a “second contact strip”, but a first contact strip has not been claimed. It is unclear whether two contact strips are being claimed here or one. For purposes of examination, since no first contact strip has been claimed, this claim will be interpreted as having a first contact strip only.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 10, 12, and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2004/0022491 A1 Tella et al. (herein “Tella”).
Regarding claim 1, Tella discloses in Fig. 1 combined with the embodiment in Fig. 7, a laser projection arrangement, comprising: a sub-mount carrier (100) with a main surface (145); 5at least one edge-emitting laser (140) arranged on the main surface, whereas the at least one edge-emitting laser is facing the sub-mount carrier (100) and comprises at least one laser facet (235, Fig. 3) that is positioned at a predefined distance from the main surface (145); and 10a planar light circuit (115) with at least one light guide (105, 450) having an inlet, wherein the planar light circuit is arranged on the main surface (145) such that the at least one light guide and the inlet is facing the at least one laser facet (shown in Fig. 1) and is positioned at the predefined distance from the main 15surface of the sub-mount (wherein Figs. 1, 3, and 7 show edge emitting laser and light guide aligned and thus being the same distance from the main surface of the sub-mount) (paras [0021-0024]). It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include the fiber (450) and surface (145) shown in Fig. 7 with the embodiment shown in Fig. 1, to ensure the fiber and edge-emitting laser, since it is apparent Tella was in possession of both arrangements. 
Regarding claim 2, Tella discusses sub-micron alignment accuracy (para 0049]), but is silent as to particularly having the at least one edge-emitting laser comprises a single mode laser having a facet area in a range of 200 nm2 20to 2 µm2, in particular 800 nm2 to 1.2 µm2. However, it would have been obvious to one having ordinary skill in the art at the time the invention effectively filed to have a facet area in a range of 200 nm2 20to 2 µm2, in particular 800 nm2 to 1.2 µm2, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Optimizing the facet area would result in optimal alignment.   
Regarding claim 3, Tella discloses the planar light circuit comprises a glass carrier, on which the at least one light guide is arranged or in 25which the at least one light guide is embedded (para [0027]).
 Regarding claim 4, Tella discusses sub-micron alignment accuracy (para 0049]), but is silent as to particularly having a distance between the at least one laser facet and the inlet of the at least one light guide is in the range 30of 500 nm to 50 µm, in particular in the range of 1 µm to 10 µm. However, it would have been obvious to one having ordinary skill in the art at the time the invention effectively filed to have a distance between the at least one laser facet and the inlet of the at least one light guide is in the range 30of 500 nm to 50 µm, in particular in the range of 1 µm to 10 µm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Optimizing the distance would result in optimal alignment.   
Regarding claim 5, Tella discloses a spacer (225, 230) located between the at least one 35edge-emitting laser and the at least one light guide, wherein the spacer is arranged on one of: 2020PF01390 - 24 -a metallisation layer forming the main surface; the surface of the planar light circuit facing the at least one edge-emitting laser; the surface of the at least one edge-emitting laser (140) facing 5the planar light circuit (115) (para [0029]).
Regarding claim 10, Tella discloses at least one fiducial (315) arranged on the at least one edge-emitting laser (140) and at least one fiducial 35arranged (320) on the planar light circuit, the fiducials con- figured for adjusting the inlet of the at least one light2020PF01390 - 25 -guide (105, 450) and the at least one laser facet; wherein optionally, the at least two fiducials are substantially arranged in the same plane, said plane parallel to the main surface of the sub-mount (para [0039]).
Regarding claim 12, Tella discloses silicon materials (para [0025]), but is silent as to specifically using Si3N4 and the at least one light guide is covered from at least one side by a metallization layer. However, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed, to use Si3N4 and the at least one light guide is covered from at least one side by a metallization layer, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use.  In re Leshin, 125 USPQ 416. These materials are readily available in the art and have known properties which would lead to expected results.
Regarding claim 16, Tella discloses in Fig. 1 combined with the embodiment in Fig. 7, a method for arranging a laser projection arrangement comprising: providing a sub-mount carrier (100) with a main surface (145) configured to receive at least one edge-emitting laser (140) and at 15least one planar light circuit (104, 450); arranging the at least one edge-emitting laser (140) onto the sub-mount carrier (100) such that the at least one edge-emitting laser (140) is facing the main surface and at least one laser facet (235, Fig. 3) of the at least one edge-emitting laser (140) is positioned 20at a pre-defined distance from the main surface; providing a planar light circuit (115) with at least one light guide (104, 450) having an inlet; and arranging a planar light circuit (115) with the at least one light guide (105, 450) facing the main surface (145) such that the inlet of 25the at least one light guide (104, 450) is positioned at the pre-defined distance from the main surface and facing the at least one edge-emitting laser (wherein Figs. 1, 3, and 7 show edge emitting laser and light guide aligned and thus being the same distance from the main surface of the sub-mount) (paras [0021-0024]). It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include the fiber (450) and surface (145) shown in Fig. 7 with the embodiment shown in Fig. 1, to ensure the fiber and edge-emitting laser, since it is apparent Tella was in possession of both arrangements. 
Regarding claim 17, Tella discloses the step of ar30ranging the at least one edge-emitting laser and the planar light circuit comprises one of: - soldering the at least one edge-emitting laser and/or the planar light circuit onto the sub-mount; and - friction welding the at least one edge-emitting laser 35and/or the planar light circuit onto the sub-mount (para [0029]).
Regarding claim 18, Tella discloses adjusting a position of the at least one edge-emitting laser and the planar light circuit, such that laser facets and inlet are aligned in a direction parallel to the surface 5of the laser facet and inlet, respectively (para [0039]).

Claim(s) 6-8, 13-15, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2004/0022491 A1 Tella et al. (herein “Tella”) in view of US 11,183,492 B2 Krasulick et al. (herein “Krasulick”).
Regarding claims 6, 8, 15, and 19, Tella is silent as to metallization. However, Krasulick teaches metallization accommodates for stress between materials having different thermal coefficients of expansion (col. 12, lines 62-65). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to provide a metallized contact strip on which at least the at least one edge-emitting 10laser is adhered on thereby defining the distance from the main surface of the sub-mount carrier, and wherein the first metallized contact strip is configured as a common metallized contact strip, on which the planar light circuit is arranged on, so as to properly adhere the laser without sacrificing accuracy due to thermal expansion. 
Regarding claim 7, Tella discloses the at least one edge-emitting laser (140) comprises a 15first surface part facing the sub-mount, which is directly in contact with the metallized contact strip and a second surface part facing the sub-mount carrier, which is adhered to, in particular soldered to the sub-mount carrier (para [0029]).
Regarding claim 13, Tella discloses in Fig. 1, at least three edge-emitting lasers (140) configured to emit light of different wavelengths, wherein the at least three edge-emitting lasers are arranged on the sub-mount carrier (100) and each of the three edge-emitting laser comprises at least 25one laser facet. Tella discloses the planar light circuit (115) has a light guide (105, 450). Tella also contemplates other arrangements with multiple optical elements (para [0051]), but is silent as to specifically having at least three light guides. However, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include additional light guides for the multiple lasers so as to increase the output. Doing so would require only routine skill in the art and would lead to predictable results.
Regarding claim 14, Tella in view of Krasulick discloses the sub-mount comprises a common metallization 35layer, on which the at least three edge-emitting lasers (140) are2020PF01390 - 26 - attached on thereby defining the distance from the main surface of the sub-mount (para [0027]).

Allowable Subject Matter
Claims 9 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 9 and 11, the prior art fails to teach or fairly suggest, in addition to all of the accompanying features of the claims and any intervening claims, the following:
the at least one edge-emitting laser comprises a ridged resonator, wherein the ridged resonator is sur- rounded along the sides with a passivation layer and covered with a metallization, the metallization facing the sub- 30mount carrier.
the at least one edge-emitting laser comprises two ridged resonators substantially parallel to each other and spaced apart by a distance in the range of 10 pm to 100 10µm, in particular in the range of 50 µm; and wherein - the planar light circuit comprises two light guides, the inlets of those spaced apart by the same distance.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY A EL SHAMMAA whose telephone number is (571)272-2469. The examiner can normally be reached Mon-Fri, 9am-6pm (flexible schedule).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARY A EL-SHAMMAA/Examiner, Art Unit 2883                                                                                                                                                                                                        
/THOMAS A HOLLWEG/Supervisory Patent Examiner, Art Unit 2883